Per Curiam.
The defendant, Matthew R. Tracy, appeals from an order of the district court for Douglas County denying his motion for *611postconviction relief. The record before us contains no bill of exceptions, nor does defendant’s brief contain any assignment of error.
Where the appellant’s brief does not contain specific assignments of error as required by Neb. Rev. Stat. § 25-1919 (Reissue 1985) and Neb. Ct. R. of Prac. 9D(l)d (rev. 1986), the judgment will be affirmed in the absence of any plain error this court may note. Nebraska Mut. Ins. Co. v. Farmland Indus., 227 Neb. 93, 416 N.W.2d 221 (1987).
Without a bill of exceptions, we cannot review the record for plain error, as we are unable to determine with accuracy the facts and details regarding the defendant’s original conviction, sentence, and appeal. Therefore, the judgment of the district court denying the defendant’s motion for postconviction relief is affirmed.
Affirmed.